Exhibit 10.3

TECHNOLOGY LICENSE AGREEMENT

This TECHNOLOGY LICENSE AGREEMENT (this “Agreement”) is entered into as of
October 2, 2012 (the “Effective Date”) by and between Innovaro, Inc., a Delaware
corporation (“Licensor”) and Strategos, Inc., a Delaware corporation
(“Licensee”) for the purpose of granting Licensee a limited license to use
certain intellectual property furnished by Licensor.

RECITALS

WHEREAS, Licensor has determined to sell to Licensee certain assets of its
Strategos branded consulting business (the “Consulting Business”) and to license
to Licensee certain intellectual property owned by Licensor and used in
connection with the Consulting Business;

AGREEMENT

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Licensor and Licensee hereby agree as follows:

 

1. DEFINITIONS. As used in this Agreement:

1.1 “Affiliate” means, with respect to a party, any person or entity that
controls, is controlled by, or is under common control with such party, where
“control” means ownership of fifty percent (50%) or more of the outstanding
voting securities (but only as long as such person or entity meets these
requirements).

1.2 “Improvement” means any improvement, modification, enhancement and/or
derivative work of the Licensed Technology, and all Intellectual Property Rights
in any such improvement, modification, enhancement and/or derivative work, that
is created, developed, licensed or acquired by Licensee after the Effective
Date.

1.3 “Intellectual Property Rights” mean collectively, any and all now known or
hereafter known tangible and intangible intellectual property rights or
similarly protected rights in any country, now or in the future, whether or not
registered or perfected, and whether arising by operation of law, contract,
license, or otherwise, of technical information, data and processes whether
tangible or intangible, including, without limitation: (i) copyrights, inventor
certificates, and other rights associated with works of authorship throughout
the world, including but not limited to, copyrights and moral rights (including
the right of an author to be known as the author of a work); (ii) know-how,
processes, principles, conceptual frameworks, and trade secret rights;
(iii) patent rights; (iv) rights related to designs, algorithms, semiconductor
mask work rights; (v) trademark rights, trademark and service mark rights
(whether arising under common law or registered under state or federal law),
trade names, and brand names and similar rights; and (v) to the extent
applicable, all registrations, initial applications, renewals, extensions,
continuations, continuations-in-part, divisions or reissues hereof now or
hereafter in force, including any rights in any of the foregoing.

1.4 “Licensed Technology” means the technology as represented and set forth and
described in Exhibit A, including all Intellectual Property Rights embodied in
or owned in such technology, to the extent owned or licensed by Licensor. The
Licensed Technology shall not

 

1



--------------------------------------------------------------------------------

include LaunchPad or any digital or physical material related to LaunchPad,
including without limitation, PowerPoints and editable PDFs (collectively,
“LaunchPad”), and any valid use of LaunchPad by Licensee shall be governed by a
separate agreement.

 

2. LICENSE GRANT.

Licensor hereby grants to Licensee, for the sole and only purpose of management
consulting and related activities (other than any activities related to
automation of the Licensed Technology or the development of software), an
exclusive, fully transferable, sublicenseable, worldwide, perpetual right and
license, under all of Licensor’s Intellectual Property Rights, to: (i) make,
have made, use, distribute, transmit (electronically or otherwise), sell, offer
for sale, import, and transfer the Licensed Technology; (ii) use, modify,
perform, display, create derivative works of, reproduce and copy the Licensed
Technology for any purpose whatsoever, including, without limitation, creating
Improvements and designing, making, having made, using, offering to sell,
selling, distributing, and importing the Licensed Technology; and
(iii) sublicense the foregoing rights (with the right of further sublicenses to
multiple tiers of sublicensees). Notwithstanding anything contained herein to
the contrary, Licensee agrees that it shall not grant any third party the right
to develop, any software based on, or incorporating any element of, the Licensed
Technology.

For purposes of clarity, if the Licensed Technology is incorporated in the
existing or replacement DiscoverySpace software, ownership of the DiscoverySpace
software code may not be assigned or sold whether by direct sale, merger, sale
of assets, sale of stock, or otherwise without written consent of
Licensor. Licensee shall not incorporate the Licensed Technology into software
that operates as Launch Pad.

Licensee grants to Licensor a non-exclusive royalty free, perpetual,
transferable, license to utilize any Improvements to or Improvements of the
Licensed Technology made by Licensee, which Licensor may utilize for the sole
purpose of incorporating into its software products and selling its software
products, provided that Licensor may not assign such license without Licensee’s
written consent, except pursuant to a transfer of all or substantially all of
Licensor’s business and assets, whether by merger, sale of assets, sale of
stock, or otherwise. Such license shall be, and is, granted under all of
Licensee’s Intellectual Property Rights, to: (i) make, have made, use,
distribute, transmit (electronically or otherwise), sell, offer for sale,
import, and transfer the Improvements solely within Licensor’s proprietary
software products; (ii) use, modify, perform, display, create derivative works
of, reproduce and copy the Improvements solely within Licensor’s proprietary
software products, including, without limitation, creating Improvements and
designing, making, having made, using, offering to sell, selling, distributing,
and importing the Improvements solely as incorporated within Licensor’s
proprietary software products.

 

3. DELIVERY.

3.1 Delivery of Technology. Within ten (10) days after the Effective Date,
Licensor shall deliver to Licensee one (1) copy of each component of the
Licensed Technology in such formats as are set forth or contemplated in Exhibit
A or as the parties may otherwise agree.

 

2



--------------------------------------------------------------------------------

3.2 No Delivery of Improvements. Licensee shall deliver to Licensor any
Improvement, or any documentation or technical specifications developed by
Licensee with respect thereto, upon reasonable request by Licensor. The rights
to improvements, derivatives, products, and services based on the Licensed
Technology will be owned by Licensee. Licensee shall be entitled to establish
all proprietary rights for itself in the Improvements, whether in the nature of
trade secrets, copyrights, patents or other rights. Any copyright registration
by Licensee for Improvements shall give full attribution to Licensor’s
copyrights, except as provided for in Section 2.

 

4. LICENSE FEES AND PAYMENT.

 

  4.1 Royalty.

(a) Commencing on the Effective Date and ending on December 31, 2015, Licensee
agrees to pay Licensor a twelve and one-half percent (12.5%) quarterly royalty
on all professional fee revenues earned by Licensee over and above the first $10
million in professional fees earned by Licensee between the Effective Date and
December 31, 2015 (the “License Fees”). Professional fee revenues will not
include: (a) direct project expenses (e.g. travel) that are passed through
directly to clients; (b) fees and expenses for contracted services (e.g.
faculty/Hamel professional fees, design firm fees, honoraria to speakers) that
are passed through directly to clients without markup; and (c) fees and expenses
paid to Licensor for software or services/work products. However, other external
payments (e.g. faculty/Hamel attribution payments) are included in professional
fee revenues. The License Fees include all applicable sales, use, and other
taxes and all applicable export and import fees, customs duties and similar
charges, and Licensor will be responsible for payment of all such taxes (other
than taxes based on Licensor’s income), fees, duties, and charges, and any
related penalties and interest, arising from the payment of the License Fees or
the delivery or license of the Licensed Technology to Licensee.

(b) On the six month anniversary of the Effective Date, and the expiration of
each six month period thereafter, Licensee shall prepare and deliver to Licensor
a written statement (a “Calculation Statement”) containing Licensee’s
calculation of all Royalties due to Licensor under this Section 4.1 with respect
to such six month period along with a check in an amount equal to the amount set
forth on such Calculation Statement.

(c) Licensee shall maintain complete and accurate records regarding all
professional fee revenues earned by Licensee and all Royalties, and shall retain
such records for a period of at least two years. During such period, all such
records shall be made available for inspection and copying by Licensor (or
Licensor’s designee) at Licensor’s expense during normal business hours upon at
least five business day’s prior notice to Licensee. Licensor may cause such
records of Licensee to be audited at Licensor’s expense upon reasonable notice.
If any inspection or audit reveals a deficiency in the amounts paid to Licensor
under this Section 4.1 for any period under audit (an “Audit Deficiency”),
Licensee shall pay such Audit Deficiency within five business days of Licensor’s
notice to Licensee of the Audit Deficiency. If the Audit Deficiency is five
percent (5%) or more of the aggregate amount paid to Licensor for such audit
period, Licensee shall also reimburse Licensor for all costs and expenses
incurred by Licensor in connection with such audit.

 

3



--------------------------------------------------------------------------------

4.2 Payment. Licensor acknowledges and agrees that it may never receive any
License Fees under this Agreement, and in no way does Licensee guarantee that
Licensor will ever receive any such License Fees. All payments hereunder will be
payable in U.S. dollars and made by wire transfer to a bank and account
designated in writing by Licensor.

 

5. WARRANTIES.

5.1 Authority. Each party hereby represents and warrants that: (i) it is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation; (ii) it has the legal right and authority to
enter into and perform its obligations under this Agreement; (iii) the execution
and performance of this Agreement will not conflict with or violate any
provision of any law having applicability to such party; and (iv) this
Agreement, when executed and delivered, will constitute a valid and binding
obligation of such party and will be enforceable against such party in
accordance with its terms. Licensor represents and warrants that as of the
Effective Date, and to the best of its knowledge, the Licensed Technology, or
any part thereof, does not infringe the Intellectual Property Rights of any
third party.

5.2 No Warranty of Merchantability or Fitness. Licensor hereby disclaims any
express or implied warranty or representation as to the scope or validity of the
Licensed Technology. With the exception of the representations made in this
Section, Licensor will disclaim and Licensee waives all warranties, whether
express or implied, including, without limitation, all implied warranties of
merchantability or fitness for a particular purpose.

 

6. INFRINGEMENT CLAIMS.

6.1 Licensor may elect, in its sole and absolute discretion, to defend at its
own expense any action against Licensee brought by a third party to the extent
that the action is based upon a claim that only the Licensed Technology directly
infringes any U.S. copyrights or misappropriates any trade secrets recognized as
such under the Uniform Trade Secret law. If Licensor elects to defend such
action, Licensor will pay those costs and damages finally awarded against
Licensee in any such action that are specifically attributable to such claim or
those costs and damages agreed to in a monetary settlement of such action.
Licensee shall notify Licensor promptly in writing of such action. In the event
that Licensor elects to defend such action, (i) Licensee shall give Licensor
sole control of the defense thereof and any related settlement negotiations,
(ii) Licensee shall cooperate with Licensor and, at Licensor’s request and
expense, assisting in such defense, (iii) Licensor shall have the option to
settle any such dispute or institute a suit, if necessary, by counsel of
Licensor’s choice, under Licensor’s control, and at Licensor’s expense, and
(iv) Licensee shall cooperate fully and otherwise provide proper assistance to
Licensor, at no expense to Licensee.

6.2 In the event that Licensor or Licensee become aware of any material
competition by any unlicensed third party selling or providing management
consulting or related services utilizing the Licensed Technology, Licensor shall
promptly take all action necessary to enforce its rights to the Licensed
Technology and cause such competition to cease, including settling any dispute
which arises and instituting suit, if necessary, by counsel of Licensor’s
choice, under Licensor’s control, and at Licensor’s expense, and, Licensee shall
cooperate fully and otherwise

 

4



--------------------------------------------------------------------------------

provide proper assistance to the Licensor, at no expense to Licensee. No
settlement dispute reached by Licensor may be in violation of the exclusive
license right granted to Licensee in Section 2. Nothing in this Paragraph 6
shall be deemed to limit the obligations of Licensor under Section 9.4.

6.3 Licensee shall have the right, but not the obligation, to pursue any
enforcement of the Licensed Technology against third-party infringers at the
cost of Licensee. Licensor will reasonably cooperate with Licensee in such
enforcements, including joining as an indispensable party. Licensee will be
responsible for all out-of-pocket costs, expenses, and legal fees incurred by
each of Licensee and Licensor in connection with enforcing or defending any
claim (including without limitation counterclaims), suit, or action against such
third party infringer initiated by Licensee, including without limitation all
such costs, expenses and legal fees that may be incurred by Licensee or Licensor
with respect to a counter-claim filed by the infringing third party under a
claim made by Licensee.

 

7. LIMITATION OF LIABILITY.

IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INCIDENTAL,
INDIRECT, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, REGARDLESS OF THE NATURE
OF THE CLAIM, INCLUDING, WITHOUT LIMITATION, LOST PROFITS, COSTS OF DELAY, ANY
FAILURE OF DELIVERY, BUSINESS INTERRUPTION, COSTS OF LOST OR DAMAGED DATA OR
DOCUMENTATION OR LIABILITIES TO THIRD PARTIES ARISING FROM ANY SOURCE, EVEN IF
THE PARTY FROM WHICH SUCH DAMAGES ARE SOUGHT HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.

 

8. TERM AND TERMINATION.

8.1 Term. The term of this Agreement will begin on the Effective Date and will
continue indefinitely unless terminated pursuant to Section 8.2.

8.2 Termination. Licensee may terminate this Agreement at any time, with or
without cause, upon written notice to Licensor. Licensor may terminate this
Agreement, effective immediately upon written notice to Licensee, if Licensee
fails to pay any portion of the License Fees when due within twenty (20) days
after receiving written notice from Licensor that payment is due.

8.3 Effects of Termination. Upon termination or expiration of this Agreement for
any reason, any amounts owed to Licensor under this Agreement before such
termination or expiration will be immediately due and payable, all licensed
rights granted in this Agreement will immediately cease to exist, and Licensee
must promptly discontinue all use of the Licensed Technology and immediately
return to Licensor the Licensed Technology.

 

9. GENERAL.

9.1 Proprietary Rights. The Licensed Technology and all worldwide Intellectual
Property Rights therein, are the exclusive property of Licensor. All rights in
and to the Licensed Technology not expressly granted to Licensee in this
Agreement are reserved by Licensor.

 

5



--------------------------------------------------------------------------------

9.2 No Maintenance or Support. Licensor is not required to provide any
maintenance or support services with respect to the Licensed Technology under
this Agreement.

9.3 Compliance with Laws. Licensee acknowledges that the laws and regulations of
the United States restrict the export and re-export of commodities and technical
data of United States origin, including the Licensed Technology. Licensee agrees
that it will not export or re-export the Licensed Technology in any form in
violation of the export or import laws of the United States or any foreign
jurisdiction. Licensee will defend, indemnify, and hold harmless Licensor from
and against any violation of such laws or regulations by Licensee or any of its
agents, officers, directors, or employees.

9.4 Assignments; Sublicenses. Licensee may assign or transfer, by operation of
law or otherwise, any of its rights under this Agreement to any third party,
including Licensee’s Affiliates, without Licensor’s prior written consent,
provided, however, that the assignee or sublicensee thereof, agrees in writing
that the rights being granted to such assignee or sublicensee, as the case may
be, are limited to, and do not exceed the rights granted to Licensee under this
Agreement. Licensee agrees that in the event that Licensor or Licensee becomes
aware that any assignee or sublicensee is in breach of its obligations to
Licensee, or is otherwise making unlawful use of the Licensed Technology,
Licensee shall promptly take all action necessary to cause such breach to cease,
at no expense to Licensor. This Agreement shall survive any merger, sale of
assets, sale of stock or otherwise.

9.5 Notices. All notices, consents, and approvals under this Agreement must be
delivered in writing by courier, by electronic facsimile (fax), or by certified
or registered mail, (postage prepaid and return receipt requested) to the other
party at the address set forth beneath such party’s signature, and will be
effective upon receipt. Either party may change its address by giving notice of
the new address to the other party.

9.6 Governing Law and Venue. This Agreement will be governed by the laws of the
State of Florida. Any action or proceeding arising from or relating to this
Agreement shall be brought in a federal or state court in Hillsborough County,
Florida, and each party irrevocably submits to the jurisdiction and venue of any
such court in any such action or proceeding.

9.7 Waivers. All waivers must be in writing. Any waiver or failure to enforce
any provision of this Agreement on one occasion will not be deemed a waiver of
any other provision or of such provision on any other occasion.

9.8 Severability. If any provision of this Agreement is unenforceable, such
provision will be changed and interpreted to accomplish the objectives of such
provision to the greatest extent possible under applicable law and the remaining
provisions will continue in full force and effect.

9.9 Confidentiality of Agreement. Neither party will disclose any terms of this
Agreement to anyone other than its Affiliates, attorneys, accountants, and other
professional advisors except (a) as required by law or (b) pursuant to a
mutually agreeable press release or (c) in connection with a contemplated
transfer of such party’s business and this Agreement permitted by Section 9.4
(provided that any third party to whom the terms of this Agreement are to be
disclosed signs a confidentiality agreement reasonably satisfactory to the other
party).

 

6



--------------------------------------------------------------------------------

9.10 Construction. The headings of Sections of this Agreement are for
convenience and are not to be used in interpreting this Agreement. As used in
this Agreement, the word “including” means “including but not limited to”.

9.11 Counterparts. This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute the
same instrument.

9.12 Entire Agreement. This Agreement constitutes the entire agreement between
the parties regarding the subject of this Agreement and supersedes all prior or
contemporaneous agreements, understandings, and communication, whether written
or oral. This Agreement may be amended only by a written document signed by both
parties.

9.13 Attorneys’ Fees. Should any party hereto institute any action or proceeding
in court or otherwise to enforce or interpret this Agreement by reason of or
with respect to an alleged breach of any provision hereof, the prevailing party
shall be entitled to receive from the non-prevailing party such amount as the
court may judge to be reasonable attorneys’ and paralegals’ fees for the
services rendered to the prevailing party in such action or proceeding, plus the
prevailing party’s costs and expenses therein, regardless of whether such action
or proceeding is prosecuted to judgment.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

LICENSOR     LICENSEE By:  

/s/ Asa Lanum

    By:  

/s/ Gary Getz

Name:  

Asa Lanum

    Name:  

Gary Getz

Title:  

Chief Executive Officer

    Title:  

Chief Executive Officer

Address for Notices     Address for Notices

Innovaro, Inc.

   

Strategos, Inc.

2109 Palm Avenue

   

35 East Wacker Drive, Ninth Floor

Tampa, Florida 33605

   

Chicago, Illinois 60601

Attn:  

Asa Lanum

    Attn:  

Gary Getz

Fax:  

(813) 754-2363

    Fax:  

(312) 655-8334

 

8



--------------------------------------------------------------------------------

EXHIBIT A

LICENSED TECHNOLOGY

The following trade secrets and know-how:

 

1. Strategic Architecture – method for strategy development.

 

2. (Technology) Futures – method to identify opportunities for the client.

 

3. Innovation Diagnostic – method to assess a company’s enablers and barriers
before co-designing a broad innovation program.

 

4. Additional tools, approaches, and frameworks as included in the accompanying
Compact Disc.

 

9